PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/587,818
Filing Date: 30 Sep 2019
Appellant(s): May, Bruce, Chandler



__________________
Mark Metzke
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/27/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 4/28/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the 
Claims 1-5 and 11-12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over May (WO 2011/159821), cited on the IDS filed 7/13/2017, and Du (US 2012/0053563), cited on the IDS filed 9/30/2019.
May discloses a method of treating inflammation in a patient in need thereof comprising administering a combination of levocetirizine and montelukast (Abs and May – claim 1). May teaches that said combination can be used to prevent or ameliorate the risk of a systemic reaction [0095].
	May discloses an embodiment wherein levocetirizine and montelukast can be used to treat IgE-mediated inflammation or combinations of non-IgE-mediated and IgE-mediated inflammation [0018, 0026 and 0058].
May discloses that administration of levocetirizine and montelukast in combination exhibits synergistic effects and unexpectedly superior results in the treatment of influenza, common cold, allergic rhinitis and acute, subacute, and chronic inflammation (Pg. 8).  May teaches that this synergistic effect can be observed in the use of a combination of levocetirizine and montelukast to treat non-IgE-mediated inflammation and combined non-IgE-mediated and IgE-mediated inflammation [0059].
	Regarding claim 2: May teaches that the composition can be administered in a sequential manner (May – claim 6).
	Regarding claim 3: May teaches that the composition is administered in a substantially simultaneous manner (May -claim 7).
	Regarding claims 11-12: May teaches that the composition can be administered by one or routes consisting of enteral intravenous, intraperitoneal, inhalation, intramuscular, subcutaneous and oral, and both levocetirizine and montelukast are administered by the same route (May – claims 9-10).
Regarding claim 4: May teaches that the levocetirizine and montelukast can be given in conjunction with existing treatments of inflammation such the active agents epinephrine, steroids, etc., 
However, May does not teaches using levocetirizine and montelukast to reduce the duration of anaphylaxis in a patient in need thereof and does not teach the additional active agent to be a glucocorticoid.
Du discloses a method of treating anaphylaxis or an acute allergic reaction comprising administering to an individual an effective amount of an injectable composition comprising a non-sedating H1 antihistamine, such as cetirizine or levocetirizine [0008].  
	Du teaches that the injectable formulation of the non-sedating antihistamine as described above has a 90% confidence interval around the difference in the reduction of at least one symptom of anaphylaxis or an acute allergic reaction, wherein the symptom is pruritus severity, pruritus duration, erythema, angioedema, number of urticaria areas, number of erythema areas, and/or wheezing [0010].
Du teaches that acute allergic reactions including anaphylaxis, is a systemic, immediate hypersensitivity reaction caused by exposure to a specific antigen. The immune system activates immunoglobulin E (IgE), which reacts with effector cells (mast cells and basophils). These cells, in turn, release histamine, serotonin, leukotrienes, and prostaglandins, and induce a range of signs and symptoms, such as facial flushing, urticarial (hives), edema, pruritus, broncho-constriction, cough, cardiac arrhythmias, hypotension, nausea, vomiting, and diarrhea.  Swelling in the airway is the most life-threatening symptom, commonly causing dyspnea, wheezing, stridor, and upper airway obstruction from severe edema [0002].  
	It would have been prima facie obvious to a person of skill in the art at the time the invention was made to modify the teachings of May with those of Du and use the combination of levocetirizine and montelukast and the additional active agents as taught by May to treat anaphylaxis in a patient in need thereof as taught by Du teaches that levocetirizine can be used to treat anaphylaxis and May teaches that the combination of levocetirizine and montelukast exhibits synergistic effects and superior results when used for the treatment of inflammation, such as those which are IgE-mediated.  One of skill in the art would have a reasonable expectation of success as both Du teaches that levocetirizine can be 
	Regarding the claimed “method of reducing the duration of anaphylaxis,” the prior art makes obvious the treatment of anaphylaxis in a patient in need thereof, and necessarily any patient suffering from anaphylaxis is in need of a treatment which reduces its duration, therefore the treatment of said condition is expected to reduce its duration, absent evidence to the contrary.
It is further noted that Du teaches that anaphylaxis is typically an IgE-mediated response.  When exposed to a specific antigen, the immune system activates IgE which reacts with effector cells (mast cells and basophils).  These cell, in turn, release histamine, serotonin and leukotrienes and prostaglandins and induce a range of signs and symptoms [0002], and symptoms include swelling (i.e. inflammation) (table 1 and [0021]).  May teaches levocetirizine works primary by downregulating the Hl receptor on the surface of mast cells and basophils to block the IgE mediated release of histamine [0060].  Monteleukast is taught to inhibit the physiologic actions of the leukotriene LTD4 [0063].  Therefore, the use of levocetirizine and montelukast is expected to treat the underlying cause of anaphylaxis and reduced its duration.  
	Regarding claims 5: Du teaches that the treatment of anaphylaxis with levocetirizine can also comprise a 2nd active agent such as steroids such as methylprednisolone and prednisolone (both shown by the instant specification to be glucocorticoids, [0082]) [0046 and 0055].
	In view of the teachings of Du, a person of skill in the art would recognize that the additional active agent used in combination with levocetirizine and montelukast could specifically be the steroids  methylprednisolone and prednisolone as taught by Du, as Du demonstrates that methylprednisolone and prednisolone are steroids that are well known in the art to be combine with levocetirizine to treat inflammatory reactions and one of skill in the art would have a reasonable expectation of success as May teaches that additional active agents such as steroids can be used.
(2) Response to Argument
All of Appellant’s arguments filed 1/27/2021 have been fully considered and are not persuasive for the reasons discussed below
The May Publication Fails to Disclose the Treatment of Anaphylaxis and Du Teaches the Treatment of Symptoms of Anaphylaxis and Not Anaphylaxis Itself
In summary, on pages 5-7, Appellant argues that Du’s “treating anaphylaxis” is meant to be reduction of symptoms associated with anaphylaxis and symptomatic treatment does not result in treatment of the underlying condition.  Reducing duration as claimed involves treatment of the actual underlying conditions by synergistic activity, not only the symptoms of the indication.
This is not persuasive.  Regarding the claimed “reducing the duration of anaphylaxis,” while Appellant has defined this phrase to mean “involves treatment of the actual underlying conditions by synergistic activity, not only the symptoms of the indication,” there is no definition in the specification nor the instant claims that limit the claimed “reducing the duration of anaphylaxis” to what Appellant is claiming.  The instant specification fails to define “reducing the duration of anaphylaxis”  and the prior art teaches treating the same patient population (subject suffering from anaphylaxis) with the claimed compound, and necessarily any subject suffering from anaphylaxis is in need of a treatment which reduces its duration.  Therefore, as the prior art teaches administration to the same patient population with the same claimed compound, the method of the prior art would necessarily reduce the duration of anaphylaxis in a patient in need thereof. The fact that the art teaches a desire for reducing the symptoms of anaphylaxis, doesn’t take away from the fact that the art makes obvious the claimed method steps (administering the composition to a subject suffering from anaphylaxis) with the claimed composition (composition comprising a combination of levocetirizine and montelukast).  Furthermore, the instant specification demonstrates in the working examples that amounts of Levocetirizine (4ml and 2mg) and Montelukast (7mg and 4 mg) are efficient at eliciting the desired response, and May specifically teaches using Levocetirizine in amounts ranging from 1.25-5mg and Montelukast in amounts of 4-10mg, thus May 
Appellant argues that for the reasons noted in the May declaration, Du should not simply be assumed to teach “reducing the duration of anaphylaxis,” as Du is completely silent as to the use of non-sedating antihistamines as fist-line therapeutics against anaphylaxis and our achieving the claimed reduction in the duration of anaphylaxis.
This is not persuasive for the same reasons discussed above and the Examiner would like to emphasize that the rejection is based on using the composition of May to treat anaphylaxis and while May does not teach the combination of  levocetirizine and montelukast to be first line drugs for the treatment of anaphylaxis, May teaches that levocetirizine works primary by downregulating the Hl receptor on the surface of mast cells and basophils to block the IgE mediated release of histamine [0060] and teaches that levocetirizine and montelukast in combination can be used to treat IgE-mediated inflammation and urticaria and teaches that this combination exhibits synergistic effects and superior results when used for the treatment of inflammation [0058].  Du teaches that anaphylaxis is a IgE-mediated response and when the immune system is exposed to a specific antigen, the, the immune system activates IgE which reacts with effector cells (mast cells and basophils).  These cell, in turn, release histamine, serotonin and leukotrienes and prostaglandins and induce a range of signs and symptoms [0002], and symptoms include swelling (i.e. inflammation) (table 1 and [0021]). Therefore, as the prior art teaches administration to the same patient population with the same claimed compound, the method of the prior art would necessarily reduce the duration of anaphylaxis in a patient in need thereof.
Appellant argues that both the May declaration and Kronenberg show that symptomatic treatment is different from treating an underlying disease state.  
This is not persuasive for the reasons of record already discussed above.  Furthermore, with respect to the Kronenthal reference, Appellants are simply arguing the desired intent of the prior art (that they want to treat symptoms), but the outcome that is desired by the prior art is irrelevant as May and 
Appellant argues that to the extent the Examiner is arguing, that inherently, the treatment of symptoms in Du is the treatment of the underlying disease state, this also fails as 1) Du fails to disclose the claimed combination of levocetirizine and montelukast and 2) Du fails to teach any working examples where someone with anaphylaxis was actually treated with an antihistamine and 3) Du fails to provide evidence that levocitririzine itself reduced the duration of anaphylaxis.
This is persuasive for the following reasons.  Regarding point 1, the rejection is based on the combination of May and Du to treat anaphylaxis using the combination of levocetirizine and montelukast and thus reduced its duration, Appellant is arguing the Du reference individually; Regarding points 2-3, the teachings of Du are not limited to the working examples and Du specifically teaches a method of treating anaphylaxis by administering levocetirizine to a subject [0008]; therefore, absent factual evidence to the contrary, levocitririze (and its combination with montelukast) is expected to treat anaphylaxis.
Appellant argues that in contrast to treatment with an antihistamine alone for amelioration of the symptoms of anaphylaxis is the more significant (and innovative) synergy achieved by the combination of levocetirizine and montelukast to treat not only the symptom(s) of the disease, but also the duration. See, e.g., Specification at [0011] and [0081]. Surprisingly, levocetirizine and montelukast synergistically treat the source of the problem to mitigate not only the symptoms, built also clinically foreshorten the duration. Moreover, it has not been demonstrated that those skilled in the art of treating anaphylaxis, e.g., a hospital emergency department setting, are utilizing montelukast alone or in combination with any antihistamine to treat the condition.  
This is not persuasive as Appellants arguments are not supported by factual evidence, furthermore, as discussed above, May and Du make obvious the same active method steps (administration  to a patient in need) with the claimed composition, thus the prior art composition will achieve the same results claimed.  
No Reasonable Expectation of Success
Appellant argues that a person of ordinary skill in the art would have lacked a reasonable expectation of success.  One of ordinary skill in the art would have understood that the non-sedating antihistamines of Du were used as treatments for symptoms of anaphylaxis. Because Du discloses epinephrine as the only “first-line” drug for treating anaphylaxis and antihistamines as “second-line” drugs only for the treatment of symptoms, one of ordinary skill in the art would have lacked any reasonable expectation of success.
This is not persuasive as the rejection is based on the combination of May and Du to treat anaphylaxis using the combination of levocetirizine and montelukast and thus reduced its duration, Appellant is arguing the Du reference individually.  May and Du make obvious the same active method steps (administration  to a patient in need) with the claimed composition, thus the prior art composition will achieve the same results claimed and one of skill in the art.  One of skill in the art would have a reasonable expectation of success as both Du teaches that levocetirizine can be successfully used to treat anaphylaxis (an IgE mediated response) and treat edema, urticaria and angioedema (all caused by acute inflammation), May teaches that levocetirizine and montelukast in combination can be used to treat IgE-mediated inflammation and urticaria and teaches that this combination exhibits synergistic effects and superior results when used for the treatment of inflammation [0058].
Weighing of Objective Evidence
Appellant argues that objective evidence has been provided in the form of the May declaration and the Kronenberg reference.  In this case, the Examiner has only given general statement regarding the objective evidence presented and has provided no evidence in support of counterarguments.  In response to Appellant’s previous arguments the Examiner simply reiterates arguments that rely on inherency.
While Appellant feels the Examiner has not provided an adequate response to the May declaration and the Kronenberg reference by relying on an inherency argument, the objective evidenced provided by Appellant was fully weighed and was not found persuasive by the Examiner as seen in the above remarks.  As previously discussed, the prior art May and Du make obvious the same active method 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        
Conferees:
/BRIAN-YONG S KWON/Supervisory Patent Examiner, Art Unit 1613                                                                                                                                                                                                       


/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.